DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered. 

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 2-6 and 32 are currently pending.
Claims 1 and 7-31 are cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(1) as being anticipated by Phillis (US 320683).

Re Clm 6: Phillis discloses a method of connecting oil or gas pipe (see Figs. 1-5, and Page 1, lns. 7-20 and 62-65), comprising: positioning a first (a) of a pair of pipe ends of oil or gas pipes proximate a pipe connector (see Fig. 1 where a first of a pair of pipe ends were positioned proximate a pipe connector, such is evident, because the pipe is assembled in a connecter in the Fig.), said pipe connector including: a tubular conduit (d) having a length disposed between a pipe connector first end (see the end of d) and a pipe connector second end (see the other end of d), said pipe connector having a pipe connector wall (see Fig. 2) disposed between a pipe connector external surface and a pipe connector internal surface (see Fig. 2), said pipe connector internal surface delimiting an interior passage open at said pipe connector first end and said pipe connector second end to receive said oil or gas pipe (see Fig. 2); a first seal element (n) further delimiting said interior passage (see Fig. 2), wherein a portion of .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. (US 2013/0154260), (hereinafter, Jamison) in view Phillis (US 320683).


    PNG
    media_image1.png
    612
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    484
    472
    media_image2.png
    Greyscale


Re Clm 6: Jamison discloses a method of connecting oil or gas pipe (see the Fig. above and see Figs. 2-5, and paragraph [0029]: seal and grip ring positions, [0002]: used for gas), comprising: positioning a first (12) of a pair of pipe ends of oil or gas pipes proximate a pipe connector (see Fig. 1 where a first of a pair of pipe ends were positioned proximate a pipe connector, such is evident, because the pipe are assembled in a connecter in the Fig. above; paragraph [0002] indicates the use for gas), said pipe connector including: a tubular conduit (14) having a length disposed between a pipe connector first end (see the end of 14, see above) and a pipe connector second end (see the other end of 14, see above), said pipe connector having a pipe connector 

However, Phillis teaches a wall thickness greater than a maximum depth of a groove (the thickness of d, illustrated in Fig. 2 is greater than the depth of p), for the purpose of providing a means to enhance the strength of the structure by having more material, alternately, for providing a structural arrangement which would have yielded the same predicable result of enhancing the stiffens or the structure in order to aid in preventing or reducing bending or to aid in the prevention of leaks.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison, to have had said thickness of said portion of said wall greater than said maximum depth of said groove, as taught by Phillis, for the purpose of providing a means to enhance the strength of the structure by having more material, alternately, for providing a structural arrangement which would have yielded the same predicable result of enhancing the stiffens or the structure in order to aid in preventing or reducing bending or to aid in the prevention of leaks.
Re Clm 2: Jamison as modified by Phillis above, discloses the limitations that a first annular retaining member (24; [0029]: seal and grip ring positions can be interchanged) having an outer periphery and an inner periphery, said outer periphery disposed in said first internal annular groove (see Figs. 3 and 4), said inner periphery having a plurality of radially extending slots (see the slots in 24) in circumferentially spaced apart relation about said inner periphery defining a plurality of resiliently flexible tabs (see [0026]); and further comprising: inserting said first of said pair of pipe ends 
Re Clm 3: Jamison as modified by Phillis above, discloses the limitations that said first of said pair of pipe ends adjacent an internal annular member circumferentially medially disposed on said pipe connector internal surface (see paragraph [0024]; “the stop 42 can comprise a necked down area and/or one or more dimples and/or an annular roll formed in the body 20) that can extend into the cavity 34 such that an axial end face 48 of the end 36 of the structure 12 can contact the stop 42 to limit an amount by which the end 36 is inserted into the body 20”).  
Re Clm 4: Jamison as modified by Phillis above, discloses the limitations that (see Figs. 1-3 and the Figs. above) said pipe connector further includes an external annular groove (the groove over 42; see paragraph [0024]; “the stop 42 can comprise a necked down area and/or one or more dimples and/or an annular roll (formed in the body 20) that can extend into the cavity 34 such that an axial end face 48 of the end 36 of the structure 12 can contact the stop 42 to limit an amount by which the end 36 is inserted into the body 20”) circumferentially disposed on said pipe connector external surface, said external annular groove overlaying said internal annular member circumferentially disposed on said internal surface of said pipe connector (end of the pipe); and further comprising determining based upon location of said external annular groove on said pipe connector external surface a corresponding length of said oil or gas pipe to insert through said pipe connector first end (see above).

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. (US 2013/0154260), (hereinafter, Jamison) in view Phillis (US 320683) as applied to claims 2-4 and 6 above, and further in view of Jeffery (US 3592481).


    PNG
    media_image3.png
    382
    789
    media_image3.png
    Greyscale


Re Clm 5: Jamison as modified by Phillis above, discloses said pipe connector further including said pipe connector internal surface approaching said first internal annular groove.
Jamison as modified by Phillis above fails to disclose said pipe connector further including a taper of said pipe connector internal surface approaching said first internal annular groove; and further comprising slidably engaging said first of said pair of pipe ends along said taper.
However, Jeffery is a pipe-receiving member containing a seal, similar to Jamison.  Jeffery illustrated a tapered opening extending to the seal groove.  This tapering can guide a mating member into the female member, aiding in assembly.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison as modified by Phillis above, to have had a taper of said pipe connector internal surface approaching said first internal annular groove, as taught by Jeffery, for the purpose of providing a means to guide a mating member into the female member, alternatively, for providing a structure which would have yielded the same predictable result of providing a means to guide a mating member into the female member so as to aid in forming a joint connection.
As for the recitation “and further comprising slidably engaging said first of said pair of pipe ends along said taper” the examiner is taking Official notice that it is old and well known for a tapered surface at an entrance of a female pipe to be slide upon while the male pipe is entering said tapered surface of the female pipe (Jeffery even suggest such, see Col. 1, lns. 60-70).
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison or Jamison as modified by Jeffery, to have had slidably engaging said first of said pair of pipe ends along said taper, as taught by Jeffery, for the purpose of providing a means to guide a mating member into the female member, alternatively, for providing a structure which would have yielded the same predictable result of providing a means to guide a mating member into the female member so as to aid in forming of a damage free joint connection.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. (US 2013/0154260), (hereinafter, Jamison) in view Leopold JR., et al. (US 3245701), (hereinafter, Leopold).

Re Clm 32: Jamison discloses a method of connecting oil or gas pipe (see the Fig. above and see Figs. 2-5, and paragraph [0029]: seal and grip ring positions, [0002]: used for gas), comprising: positioning a first (12) of a pair of pipe ends of oil or gas pipes proximate a pipe connector (see Fig. 1 where a first of a pair of pipe ends were positioned proximate a pipe connector, such is evident, because the pipe are assembled in a connecter in the Fig. above; paragraph [0002] indicates the use for gas), said pipe connector including: a tubular conduit (14) having a length disposed between 
Jamison fails to disclose that the conduit is made of plastic, but Jamison does disclose that the conduit is made of a material.
However, Leopold  contains an intermediate member which has a tubular member protruding out of opposite ends of the intermediate member, similar to Jamison.  Leopold also discloses that a metal pipe can be connected to a plastic pipe via the intermediate member, and such is illustrated in Fig. 1.  Thus, it is known in the art that a metal pipe can transition to a plastic pipe via an intermediate member.  

It is also noted that Leopold teaches that a metal pipe can be connected to a plastic pipe via a fitting, and such is illustrated in Fig. 1.  Thus, it is known in the art that a metal pipe can transition to a plastic pipe via a fitting, for the purpose of being able to use multiple materials in a piping system, alternatively, for providing a structural arrangement which would have yielded the same predictable result of forming a leak free joint. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison, to have had a conduit made of plastic and that it is known that that a metal pipe can be linked to a plastic pipe, as taught by Leopold, for the purpose of providing a means to save money, reduce weight, and extend the life of a product in harsh environments alternatively, plastic material can yield the same predictable results 
It is also noted that, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6 and 32 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.
All claims not argued or specifically argued will stand or fall with the claim from which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/24/2022


								/ZACHARY T DRAGICEVICH/                                                                                      Primary Examiner, Art Unit 3679